Case 8:17-cv-02896-WFJ-AAS Document 180 Filed 06/11/19 Page 1 of 5 PageID 3973



                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

  ROBERT L. VAZZO, LMFT, etc., et al.,            )
                                                  )
                         Plaintiffs,              )
                                                  ) Case No. 8:17-cv-2896-T-02AAS
  v.                                              )
                                                  )
  CITY OF TAMPA, FLORIDA,                         )
                                                  )
                         Defendant.               )
                                                  )

                 JOINT MOTION TO AMEND CASE MANAGEMENT AND
                 SCHEDULING DEADLINES AND CONTINUE THE TRIAL
                   AND REQUEST FOR EXPEDITED CONSIDERATION

          The parties, for good cause shown below, respectfully move the Court for an order

 amending the Court’s case management and scheduling deadlines, and continuing the trial, to

 accommodate the parties’ cooperative and ongoing expert discovery efforts involving four expert

 witnesses, and significant but unavoidable calendar conflicts, as follows:

  Event                                     Current Date                          Proposed Date
  Defendant’s Expert Disclosure             June 10, 2019                          June 14, 2019
  Plaintiff’s Rebuttal                      June 30, 2019                            July 8, 2019
  Expert Disclosure
  Discovery Cut-off                           July 8, 2019                        August 2, 2019
  Dispositive, Daubert, and                August 5, 2019                        August 19, 2019
  Markman Motions Deadline
           Responses in Opposition        August 26, 2019                      September 9, 2019
           Replies                     September 3, 2019                      September 23, 2019
  Dispositive Motion Hearing           September 6, 2019                     September 24–27
                                                                   (one hearing day, excluding
                                                             mornings of September 26 and 27)
  Trial                                 December 2, 2019               January 16, 2020 or later
                                                                (with corresponding adjustment
                                                               of intervening pretrial deadlines)
Case 8:17-cv-02896-WFJ-AAS Document 180 Filed 06/11/19 Page 2 of 5 PageID 3974



                                GOOD CAUSE FOR EXTENSION

         The parties are mindful of the Court’s admonitions in its Local Rules and Scheduling Order

 disfavoring extensions of the foregoing deadlines, and file this motion only as a matter of necessity

 and last resort. The parties have worked diligently and cooperatively to complete expert discovery

 on time, but contingencies have arisen necessitating this modest request for deadline extensions,

 to preserve the Court’s and the parties’ abilities to resolve this case efficiently and on the merits.

 As certified below, the parties do not submit this motion as a result of lack of diligence or otherwise

 for the purpose of unjustified delay of the trial or final resolution of the case.

         The parties show the Court good cause exists for the extensions requested in this motion,

 as follows:

         A.      Expert Discovery.

         1.      Since the Court’s Order of March 26, 2019 (Doc. 167), amending the Case

 Management and Scheduling Order (Doc. 63) (as amended, the “Scheduling Order”), the parties

 have diligently and cooperatively prosecuted their expert discovery obligations. Plaintiffs served

 two expert witness reports on Defendant, and Defendant is preparing two expert reports to serve

 on Plaintiff.

         2.      Due to circumstances beyond the control of Defendant or Defendants’ counsel,

 Defendant has been unable to secure completion of the report of one expert in time for service by

 the June 10 deadline. Plaintiffs desire to accommodate Defendants’ need, but such accommodation

 will require the adjustment of subsequent deadlines as set forth in this and the following

 paragraphs. Thus, in order to allow Defendant sufficient time to secure its second expert report,

 the parties agree that Defendant should be allowed a four-day extension, to and including June 14,




                                                    2
Case 8:17-cv-02896-WFJ-AAS Document 180 Filed 06/11/19 Page 3 of 5 PageID 3975



 to serve the report, and that Plaintiffs should be allowed a proportionate extension to July 8 to

 serve their rebuttal expert reports, if any.1

         3.      The foregoing agreed extensions of the remaining expert report deadlines would

 necessitate an extension of the current July 8, 2019 discovery cut-off, so that the parties can

 schedule and complete the depositions of four experts. Due to preexisting travel and other

 professional obligations of the parties’ respective counsel, and the need to accommodate the

 schedules of the four professionals serving as experts, all of whom reside outside the state of

 Florida, the parties agree that the discovery cut-off should be extended to August 2, 2019.

         B.      Dispositive Motions.

         4.      The foregoing agreed extension of the discovery cut-off to accommodate the

 parties’ continuing and cooperative expert discovery efforts would necessitate an extension of the

 current dispositive motion briefing deadlines and hearing date. Furthermore, two significant

 calendar obstacles for Plaintiffs’ counsel—one preexisting and one emerging—manifestly

 interfere with Plaintiffs’ counsel’s ability to prepare for and attend the currently scheduled

 dispositive motion hearing: First, an evidentiary hearing in a California criminal matter, in which

 Plaintiffs’ counsel represent a primary defendant, was recently rescheduled to September 3–17,

 which subsumes the current September 6 dispositive motion hearing date in this Court. Plaintiffs’

 undersigned counsel attempted to protect this Court’s dispositive motion hearing date by urging

 different dates for the California criminal hearing, but were outvoted by several other parties’

 counsel and ultimately overruled by the California court. Second, the one-month jury trial of a

 separate California, multi-party RICO action, in which Plaintiffs’ counsel represent a primary




 1
        A day-for-day extension of Plaintiffs’ rebuttal expert report deadline would coincide with
 the Independence Day holiday, necessitating a slightly longer extension of this deadline.


                                                 3
Case 8:17-cv-02896-WFJ-AAS Document 180 Filed 06/11/19 Page 4 of 5 PageID 3976



 defendant, is scheduled to commence September 30, 2019. Accordingly, the parties agree that the

 dispositive motion hearing should be rescheduled for one hearing day during the week of

 September 23, to conclude no later than September 27.2

        C.      Trial.

        5.      The foregoing agreed extensions of the dispositive motions briefing deadlines and

 hearing date would counsel the extension of the trial date and intervening pre-trial deadlines to

 ensure the Court and the parties have sufficient time following the dispositive motion hearing to

 adequately and efficiently prepare for trial, the scope of which potentially could be narrowed by

 the Court’s disposition of the parties’ respective summary judgment motions. Accordingly, the

 parties agree that the trial date should be continued to January 16, 2020, or later, with

 corresponding adjustments of the intervening pre-trial deadlines. Alternatively, the parties request

 that the Court grant the foregoing requested extensions of the discovery and dispositive motion

 deadlines even if the Court denies the parties’ request for continuance of the trial date.

        WHEREFORE, good cause having been shown, the parties respectfully request an order

 amending the Scheduling Order as set forth above. Given the imminence of several of the affected

 deadlines, the parties respectively request the Court’s soonest possible consideration of this

 motion.

                               CERTIFICATIONS OF COUNSEL

        Pursuant to Local Rule 3.09, the undersigned counsel for the parties hereby certify to the

 Court that the extensions requested in this motion are not the result of lack of diligence in pursuing




 2
         Defendant’s counsel has preexisting obligations on the mornings of September 26 and 27,
 but is available on those afternoons.


                                                   4
Case 8:17-cv-02896-WFJ-AAS Document 180 Filed 06/11/19 Page 5 of 5 PageID 3977



 discovery, and that their respective clients have been informed of this motion and have consented

 to it.

          Attorneys for Plaintiffs                      Attorneys for Defendant

          /s/ Roger K. Gannam                           /s/ Robert V. Williams
          Mathew D. Staver                              Robert V. Williams
          Horatio G. Mihet                              BURR & FORMAN LLP
          Roger K. Gannam                               201 N. Franklin Street, Ste. 3200
          Daniel J. Schmid                              Tampa, Florida 33602
          LIBERTY COUNSEL                               Telephone: (813) 221-2626
          P.O. Box 540774                               Facsimile: (813) 221-7335
          Orlando, FL 32854                             E-mail: rwilliams@burr.com
          Telephone: (407) 875-1776                             pturner@burr.com
          Facsimile: (407) 875-0770
          E-mail: court@LC.org
                  hmihet@LC.org
                  rgannam@LC.org
                  dschmid@LC.org

          Attorneys for Plaintiffs


                                     CERTIFICATE OF SERVICE

          I hereby certify that on this June 11, 2019, I caused a true and correct copy of the foregoing

 to be filed electronically with the Court’s CM/ECF system. Service upon all counsel of record will

 be effectuated by the Court’s electronic notification system.

                                                          /s/ Roger K. Gannam
                                                          Roger K. Gannam
                                                          Attorney for Plaintiffs




                                                    5
